Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means" or “step" or a term used as a substitute for “means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the
claimed function;
(B)    the term '‘means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for (e g. “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means" or “step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C, 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means" (or “step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means" (or “step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “vehicle module,” and “controlled device.”
Because this/these claimed limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation^) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim element, control device, is means (or step) plus function limitation that invoke 35 U.S.C. 112 (f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions.  For instance, there is no description of a corresponding structure, material, or acts for performing the functions of: “receive a signal from the vehicle sensor,” and “receive a signal from the vehicle module for controlling the operation of the controlled device.”
Applicant is required to:
(a)    Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
 (a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U,S,G. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation of “a vehicle module that is configured to receive a signal from the vehicle sensor, and a controlled device that is configured to receive a signal from the vehicle module for controlling the operation of the controlled device.”
However, there is no disclosure in the specification of a structure (or material or acts) to support the recited functions of: receiving a signal from the vehicle sensor, and receiving a signal from the vehicle module for controlling the operation of the controlled device.
Claims 2-12 are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation of “a vehicle module that is configured to receive a signal from the vehicle sensor, and a controlled device that is configured to receive a signal from the vehicle module for controlling the operation of the controlled device.”  The specification simply repeats the language of “vehicle module,” (e.g., vehicle module 34, 64), and “controlled device” (e.g, controlled device 31, 61) recited in the claim. The specification simply fails to include adequate description showing what is meant by that language.  There is no corresponding structure (or material or acts) disclosed in the specification in a way that one skilled in the art will understand what structure (or material or acts) could perform the recited function.
Claims 2-12 are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abel Rayan et al., (herein after “Abel Rayan”) (US 2019/0143936 A1).
Regarding claim 1, Abel Rayan discloses system and method for controlling a vehicle, the vehicle (100) include at least one sensor (212) (paragraph 0024), a microprocessor (214), a vehicle management module (216) that receives input from the vehicle sensors (212), and controls the vehicle subsystem (211) (paragraphs 0023, and 0026), a mobile device (201) that includes at least one sensors, such as camera, accelerometer, GPS, etc., and a microprocessor (204) (paragraph 0020), wherein the mobile device (201) comes within a predetermined proximity to the vehicle (100), the mobile device (201) includes a wireless network interface (203) coupled to the microprocessor (204) for communicating with the wireless network interface (213) on the vehicle (100) (paragraph 0021), wherein the mobile device (201) and the vehicle (100) communicate each other (paragraph 0034) so that the vehicle subsystems located on the vehicle are controlled.  Thus, Abel Rayan further suggests that the mobile device generates a signal to the vehicle when the mobile device (201) is in proximity of the vehicle (100).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Abel Rayan’s control system as discussed herein above for the advantage of controlling the operation of one or more devices in a vehicle from a mobile device when the mobile device is in a proximity of the vehicle.
Regarding claim 2, Abel Rayan further discloses and suggests the features of “the processor of the personal peripheral device and the vehicle module are configured for the bidirectional communication of data therebetween” (Figure 2; paragraphs 0019, and 0020).
Regarding claims 3, and 9, Abel Rayan discloses that the vehicle (100) includes a plurality of sensors, and the vehicle module is configured receive a signal from each of the plurality of vehicle sensors (paragraphs 0024 and 0026).
Regarding claims 4, 7, and 10, Abel Rayan discloses that the mobile device (201) includes a plurality of sensors, and that the microprocessor (204) of the mobile device (201) is configured to receive a signal from each of the sensors (paragraph 0020).
Regarding claim 8, Abel Rayan further discloses the features of “the processor of the personal peripheral device and the vehicle module are configured for the unidirectional communication data from the processor of the personal peripheral device to the vehicle module” (Figure 4, the mobile device 201 sends a signal to the vehicle when the mobile device comes within a predetermined spatial proximity to the vehicle 100).
Regarding claim 13, Abel Rayan discloses system and method for controlling a vehicle, the vehicle (100) include at least one sensor (212) (paragraph 0024), a microprocessor (214)/vehicle management module (216) that receives input from the vehicle sensors (212), and controls the vehicle subsystem (211) (paragraphs 0023, and 0026), a mobile device (201) that includes at least one sensors, such as camera, accelerometer, GPS, etc., and a microprocessor (204) (paragraph 0020), wherein the mobile device comes within a predetermined proximity to the vehicle (100), the mobile device (201) includes a wireless network interface (203) coupled to the microprocessor (204) for communicating with the wireless network interface (213) on the vehicle (100) (paragraph 0021), wherein the mobile device (201) and the vehicle (100) communicate each other (paragraph 0034) so that the vehicle subsystems located on the vehicle are controlled.  Thus, Abel Rayan further suggests that the mobile device generates a signal to the vehicle when the mobile device (201) is in proximity of the vehicle (100).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Abel Rayan’s control system as discussed herein above for the advantage of controlling the operation of one or more devices in a vehicle from a mobile device when the mobile device is in a proximity of the vehicle.
Claims 5, 6, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abel Rayan (US 2019/0143936 A1) and in view of Stankoulov (US 2014/0162219 A1).
Regarding claims 5, and 11, Abel Rayan is not disclosing the features of “the vehicle includes a display, and wherein the display is configured to receive a signal from the vehicle module for controlling the operation of the display of the vehicle.”  
Stankoulov discloses a vehicle system, comprising: a display (Figure 1, user interface 150; paragraph 0041), wherein the display (150) is coupled to the driver behavior engine (130) that controls the operation of the display (150) (paragraph 0041).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the control system as shown in Abel Rayan in combination with the display as shown in Stankoulov to control the existing devices on the vehicle from the display of the vehicle.
Regarding claims 6, and 12, Abel Rayan is not disclosing the features of “the vehicle includes a display, and the display is configured to receive a signal from the processor of the personal peripheral device for controlling the operation of the display of the vehicle.”  
Stankoulov discloses a vehicle system, comprising: a display (Figure 1, user interface 150; paragraph 0041), wherein the processor receives a signal from the user device (170) via the communication interface (160) (paragraph 0043).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the control system as shown in Abel Rayan in combination with the user device as shown in Stankoulov to control the operation of the display device on the vehicle based on the signal received from a peripheral device.
        Examiner’s Comments Regarding Another Cited Reference
	The patent application publication No. US 2020/0302708 A1 (Thompson reference) discloses system and method for returning malfunctioning automotive components to working condition.  The vehicle system includes a sensor associated with a vehicle component is configured to detect a malfunction of the vehicle component, and a control unit configured to receive the signal indicative of the malfunction.  In Thompson, there is a portable user device which is operated by an occupant of the vehicle.  The portable device is in communication with the vehicle.  The portable device is a handheld device which is carried onto the vehicle by a driver or a passenger on the vehicle.  The portable can be removably connected to the vehicle.  However, the portable device as taught by Thompson is not quite including “a personal peripheral sensor and a processor that is configured to receive a signal from both the personal peripheral device sensor and the vehicle module and, based upon those signals, generate a signal to the vehicle module for generating the signal from the vehicle module for controlling the operation of the controlled device” as claimed.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667